DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-14, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard(s) claim(s) 1 and 16, Wang (US 20200329352 A1) discloses a method for providing a Radio Link Control (RLC) status report based on a configuration of a Packet Data Convergence Protocol (PDCP) entity of a User Equipment (UE) in a wireless network system, the method comprising: 
informing, at the UE, a t-reordering timer from the PDCP entity of the UE to a RLC entity of the UE ( [Par. 122 – Par. 123] With regard to t-reordering timer from the PDCP entity, “PDCP entity maintains a timer” “PDCP reorder timer”, the timer is informed upon the expiration or triggering of the timer.); 
receiving, at the UE, a first Packet Data unit (PDU) by the RLC entity and at least one second PDU by the RLC entity ([Par. 128] A UE, receiving end, receives at least on first PDU and at least one second PDU, packets 1, 2, 4, 5, at RLC entity 1 and RLC entity 2.); 
detecting, by the UE, a PDU gap when the first PDU and the second PDU are not consecutive ([Par. 128]  RLC entity 1 may have received packet 4 or 5 subsequently but is still waiting for packet 3 (waiting for an RLC reordering timer associated with the packet 3 to expire, or waiting for the transmitting end to retransmit packet 3.)… ); 
 detecting, at the UE, that a RLC layer is configured to an Acknowledge Mode (AM);  providing, by the UE, the RLC status report to a transmitter side of the RLC entity of a network to recover packets missed in the PDU gap based on the t-reordering timer; and receiving, by the UE, the packets based on the RLC status report, wherein providing by the UE, the RLC status report to a transmitter side of the RLC entity of a network to recover packets missed in the PDU gap based on the t-reordering timer comprises: performing at least one of:  sending a non-acknowledgement (NACK) message in the RLC status report to the RLC entity of the UE, if a packet missed in the PDU gap is not received within a duration of twice the t-reordering timer, and sending an acknowledgment (ACK) message in the RLC status report to the RLC entity of the UE, even if the packet the packet missed in the PDU gap is not received after twice the t-reordering timer.  Other prior art such as Yi (US 20160142184 A1) [Par. 108] for example discloses a feature comprises a first step of providing to a transmitter side of a RLC entity, RLC and the transmitting end, a RLC status report, to recover packets missed,  PDUs n+3 and PDU n+4, in a PDU gap based on a t-reordering timer, expiration of timer, and a subsequent step of receiving packets based on the RLC status report, “missing PDUS n+3 and n+4 are retransmitted and, this time correctly received…” Prior art such as Jiang (US 20050066255 A1) discloses [Par. 30] detecting at a receiver, that a communication layer is configured to an AM mode by receiving a AMD PDU having a polling bit set, and subsequently sending a status report responsive to being configured for the AM Mode. However neither Yi nor Jiang disclose wherein providing by the UE, the RLC status report to a transmitter side of the RLC entity of a network to recover packets missed in the PDU gap based on the t-reordering timer comprises: performing at least one of:  sending a non-acknowledgement (NACK) message in the RLC status report to the RLC entity of the UE, if a packet missed in the PDU gap is not received within a duration of twice the t-reordering timer, and sending an acknowledgment (ACK) message in the RLC status report to the RLC entity of the UE, even if the packet the packet missed in the PDU gap is not received after twice the t-reordering timer, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable. Independent claim 16 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided in regards to claim 1. 


In regards to claim (s) 7 and 20, Wang (US 20200329352 A1)  discloses a method for packet transmission between a first layer and a second layer in a network comprising:
 receiving, by the first layer, at least one first data packet from a transmitting entity ([Par. 130] The first layer, RLC1 and RLC2, both receive at least one first data packet from a transmitting entity, packet 4); detecting, by the first layer, that a preceding data packet is yet to be received and starting a first timer ([Par. 130] RLC1 and RLC2 both detect that packet 3 hasn’t been received and both start their corresponding first timers, reordering timers Rt1 and Rt2 of RLC1 and RC2 respectively); sending, by the first layer, the at least one first packet to the second layer and detecting a duration of a second timer at the second layer ([Par. 130] RLC1 and RLC2 send their respective first data packets, packet 4, to the second layer, PDCP, after their respective reordering timers expire.  [Par. 123, Par. 130] The duration of a second timer, that the PDCP reordering timer is started, is implicity detected, upon informing by the PDCP layer the respective RLC entities of the latest PDCP PDU currently received in sequence or the packet sequence number PDCP SN of the next PDCP PDU to be received in sequence, when the non-sequential PDCP PDU, packet 4,is received. [Par. 130] describes the situation where the non-sequential PDCP PDU is received, packet 4, and [Par. 123] describes where a PDCP reordering timer is started upon reception of the non-sequential PDCP PDU, and responsive to starting the PDCP reordering timer, informing the respective RLC entities).
Wang differs from claim 7, in that Wang is silent on the step(s) of receiving, by the first layer, a second packet from the transmitting entity, wherein the second packet has a sequence number greater than the first data packet; and sending, by the first layer, a status report to the transmitting entity on at least one of an expiry of the first timer or a request from the transmitting entity based on the second timer, wherein the status report marks the first and second data packets as received if the first and second data packets are not received even after twice the duration of the second timer.  While other prior art such as Kim (US 20190306745 A1), [Par. 185] discloses a feature comprises a step where a first layer, receiving RLC entity, receives a second packet, data with sequence number(s) 4 and 5, from a transmitting entity, transmission RLC entity, wherein the second packet has a sequence number greater than the first packet, pieces of data with RLC sequence numbers 0, 1, and 3. The feature described by Kim [Par. 185] comprises an additional step, where the receiving RLC entity sends a status report, RLC status report indicating that RLC sequence numbers 4 and 5 have been successfully received, and that RLC sequence number 2 is lost to the transmission RLC entity on expiry of a first timer, t-reordering timer/t-reassembly timer of the RLC entity. Kim is silent on wherein the status report marks the first and second data packets as received if the first and second data packets are not received even after twice the duration of the second timer, as arranged with the remaining elements of claim 7. Thus claim 7 is regarded as allowable. Independent claim 20 recites substantially the same features as claim 7 and thus is regarded as allowable for the same reasons provided in regards to claim 7. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476